Appeal from a decision of the Unemployment Insurance Appeal Board, filed July 19, 2007, which, upon reconsideration, adhered to its prior decision ruling that claimant was disqualified from receiving unemployment insurance benefits because he voluntarily left his employment without good cause.
Claimant worked as a salesperson for a beer distributor until he resigned in March 2006. His ensuing application for unemployment insurance benefits was ultimately denied by the *1352Unemployment Insurance Appeal Board on the basis that he voluntarily left his employment without good cause. The Board adhered to its decision upon reconsideration. Claimant now appeals.
The reasons cited by claimant for resigning included his frustration at being removed from an account due to a complaint lodged against him, conflicts with various coworkers, excessive phone calls from his immediate supervisor and the employer’s use of foul language during weekly sales meetings. However, neither a general dissatisfaction with the work environment nor the inability to get along with difficult coworkers or supervisors necessarily constitutes good cause for leaving one’s employment (see Matter of Crandall-Mars [Commissioner of Labor], 47 AD3d 1179, 1179-1180, [2008]; Matter of Ayad [Mia-Royal Jordanian Airline Corp.—Commissioner of Labor], 41 AD3d 1126, 1127 [2007]). The conflicting testimony regarding the circumstances leading to claimant’s resignation presented a credibility issue for the Board to resolve (see Matter of Crandall-Mars [Commissioner of Labor], 47 AD3d at 1180). On this record, substantial evidence supports the Board’s decision that claimant left his employment under disqualifying circumstances.
Claimant’s remaining contentions, including his claims that the decision was based upon hearsay evidence and that he was denied the right to call witnesses, have been reviewed and found to be without merit.
Cardona, P.J., Peters, Carpinello, Lahtinen and Malone Jr., JJ., concur. Ordered that the decision is affirmed, without costs.